                         1 DAVID K. COHN, SBN 68768
                           CHAD J. A. BOYLES, SBN 276508
                         2 CHAIN | COHN | STILES
                           1731 Chester Avenue
                         3 Bakersfield, CA 93301

                         4 E-Mail: dcohn@chainlaw.com
                           E-Mail: cboyles@chainlaw.com
                         5 Telephone: (661) 323-4000
                           Facsimile: (661) 324-1352
                         6
                           Attorneys for Plaintiffs
                         7

                         8

                         9
                                                          UNITED STATES DISTRICT COURT
                      10
                                                         EASTERN DISTRICT OF CALIFORNIA
                      11

                      12
                         KEVIN KEYES; JENNIFER KEYES;                           CASE NO. 1:19-cv-00677-DAD
                      13 and DUSTIN KEYES,
                                                                                STIPULATION TO MODIFY THE
                      14                           Plaintiffs,                  SCHEDULING ORDER
                      15                                                        (Doc. 15)
                                       v.
                      16 HOME DEPOT U.S.A., INC.

                      17                           Defendants.
                      18
                                                                        RECITALS
                      19
                                       1.   WHEREAS, on August 13, 2019 this Court issued its Scheduling Order [Dkt. No.
                      20
                             12], which included a deadline of December 20, 2019, for any amendments to the pleadings;
                      21
                                       2.   WHEREAS, Plaintiff, Kevin Keyes, claims that he was injured in a Home Depot
                      22
                             store in Bakersfield, CA when a display shelf fell off the racking shelf causing him personal
                      23
                             injury.
                      24
                                       3.   WHEREAS, Plaintiff’s Complaint includes a products liability cause of action for
                      25
                             those parties responsible for designing and/or manufacturing the display shelf. However, the
                      26
                             identity of the designer or manufacturer has yet to be confirmed.
                      27

                      28
CHAIN | COHN | STILES
  1731 CHESTER AVENUE
 BAKERSFIELD, CA 93301
                                                                         -1-
     (661) 323-4000
                                              STIPULATION TO MODIFY THE SCHEDULING ORDER (DKT. NO. 12)
                         1         4.      WHEREAS, Plaintiffs anticipate an amendment to add any potential vendors to the

                         2 display, which have yet to be discovered.

                         3         5.      WHEREAS, Home Depot has been trying to definitively ascertain the

                         4 manufacturer/supplier of the item that allegedly caused the incident, but has encountered

                         5 difficulties with the identification process given the time-frame of the incident. Home Depot is

                         6 actively working on this and expects to have more clarity on the issue shortly.

                         7         6.      WHEREAS, Plaintiff desires to name the manufacturer/supplier of the item that

                         8 allegedly caused the incident as a party to this case. Home Depot may desire to cross-claim as

                         9 well. Given the delay, Plaintiff and Home Depot hereby stipulate to an additional 90 days to

                      10 amend the pleadings to add new parties and cross-claims without the need for a formal motion

                      11 doing so, with a proposed new deadline of March 20, 2020.

                      12           7.      WHEREAS, the requested extension will not affect the other scheduling deadlines

                      13 or the Trial date of September 21, 2021.

                      14 ///

                      15 ///

                      16 ///

                      17 ///

                      18 ///
                      19 ///

                      20 ///

                      21 ///

                      22 ///

                      23 ///

                      24 ///

                      25 ///

                      26 ///
                      27 ///

                      28
CHAIN | COHN | STILES
  1731 CHESTER AVENUE
 BAKERSFIELD, CA 93301
                                                                         -2-
     (661) 323-4000
                                              STIPULATION TO MODIFY THE SCHEDULING ORDER (DKT. NO. 12)
                         1                                           STIPULATION

                         2          IT IS HEREBY STIPULATED by and between the Parties hereto through their

                         3 respective attorneys of record that the following deadlines be continued as follows:

                         4 Deadline                                      Current Date                 Requested Date

                         5 Amendments to Pleading                        December 20, 2019            March 20, 2020

                         6 DATED:          December 18, 2019                     CHAIN | COHN | STILES

                         7

                         8                                                             /s/ Chad J. A. Boyles
                                                                                 BY: ___________________________
                         9                                                           DAVID K. COHN
                                                                                     CHAD J. A. BOYLES
                      10                                                             Attorney for Plaintiffs
                      11
                             DATED:        December 18, 2019                     GOODMAN NEUMAN HAMILTON LLP
                      12

                      13
                                                                                       /s/ Zachary S. Tolson
                      14                                                         BY: ____________________________
                                                                                    JOSHUA S. GOODMAN
                      15                                                            ZACHARY S. TOLSON
                                                                                    Attorney for Defendant, HOME DEPOT
                      16
                                                                                    U.S.A., INC.
                      17

                      18
                                                                         ORDER
                      19
                                    IT IS HEREBY ORDERED that the deadline to file motions or stipulations requesting
                      20
                             leave to amend the pleadings is continued as follows:
                      21
                             Deadline                                    Current Date                 New Date
                      22
                             Amendments to Pleading                      December 20, 2019            March 20, 2020
                      23

                      24

                      25
                             IT IS SO ORDERED.
                      26
                                Dated:    December 20, 2019                          /s/ Jennifer L. Thurston
                      27                                                      UNITED STATES MAGISTRATE JUDGE
                      28
CHAIN | COHN | STILES
  1731 CHESTER AVENUE
 BAKERSFIELD, CA 93301
                                                                         -3-
     (661) 323-4000
                                              STIPULATION TO MODIFY THE SCHEDULING ORDER (DKT. NO. 12)
